  Case 3:19-cr-02124-JLS Document 68 Filed 05/28/21 PageID.181 Page 1 of 2

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 19CR2124-JLS

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 THOMAS DEAN RUKSENAS




       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

(ECF No. 65) and after considering the applicable factors provided in 18 U.S.C. § 3553(a),

       IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits.

       FACTORS CONSIDERED:

       The Court finds that Defendant has failed to establish an extraordinary and compelling

basis for relief under Section 3582(c)(1)(A)(i). Defendant is 33 years of age and has not alleged

any underlying health conditions placing him at particular risk of severe consequences from

COVID-19. Although Defendant maintains that conditions at USP Victorville increase his risk of

catching COVID-19, the “mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). It appears that the Bureau of

Prisons and the Victorville institution have undertaken considerable measures to control the
    Case 3:19-cr-02124-JLS Document 68 Filed 05/28/21 PageID.182 Page 2 of 2




coronavirus1 and inmate vaccinations are currently underway. Given these circumstances, the

Court is not persuaded that Defendant has demonstrated an extraordinary and compelling basis

for compassionate release.

        Accordingly, Defendant’s Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i)

is DENIED.

        IT IS SO ORDERED.

Dated: May 28, 2021




1
   When Defendant filed his motion, he indicated that there were over 60 active inmate cases of COVID-19 in the
institution. Currently at USP Victorville, there are zero active inmate cases. In total, 493 inmates have recovered
from the virus and there have been no fatalities. Federal Bureau of Prisons, “COVID-19 Coronavirus,”
https://www.bop.gov/coronavirus/ (last accessed May 28, 2021).



                                                        2
